         Case 20-20182 Document 378 Filed in TXSB on 05/30/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      CORPUS CHRISTI DIVISION
-----------------------------------------------------------------x
In re:                                                           :
                                                                 : Chapter 11
                                                                 :
J. C. PENNEY COMPANY, INC., et al., 1                            :
                                                                 : Case No. 20-20182 (DRJ)
                                                                 :
                                                                 : (Jointly Administered)
                                             Debtors.            :
-----------------------------------------------------------------x

    VERIFIED STATEMENT OF KLESTADT WINTERS JURELLER SOUTHARD &
              STEVENS, LLP, PURSUANT TO FEDERAL RULE OF
                    BANKRUPTCY PROCEDURE 2019

        Klestadt Winters Jureller Southard & Stevens, LLP (“KWJS&S”), hereby submits this

verified statement (the “Statement”) in accordance with Rule 2019 of the Federal Rules of

Bankruptcy Procedure, and respectfully represents:

        1.       KWJS&S currently represents the following creditors and parties-in-interest in the

above-captioned Chapter 11 cases (the “Chapter 11 Cases”) of J. C. Penney Company, Inc., et al.

(collectively, the “Debtors”):

                 (a) Richline Group, Inc., 1385 Broadway, 12th Floor, New York, NY 10018
                 (“Richline”). Richline is a creditor of one or more of the Debtors and a consignor
                 of certain consigned goods. Richline holds pre- and post-petition claims against the
                 Debtors in an aggregate amount of not less than $18,400,000.00, inclusive of claims
                 related to consignment merchandise currently at the Debtors.

                 (b) Allure Gems, LLC, 1212 Avenue of the Americas, 14th Floor, New York, NY
                 10036 (“Allure”). Allure is a creditor of one or more of the Debtors and a consignor
                 of certain consigned goods. Allure holds pre- and post-petition claims against the
                 Debtors in an aggregate amount of not less than $40,171,000.00, inclusive of claims
                 related to consignment merchandise currently at the Debtors.


1
  A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor J.C. Penney Company,
Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6501 Legacy Drive,
Plano, Texas 75024.
        Case 20-20182 Document 378 Filed in TXSB on 05/30/20 Page 2 of 4




                (c) B.H. Multi Com Corp., 15 West 46th Street, New York, NY 10036 (“BHM Com
                Corp”). BHM Com Corp is a creditor of one or more of the Debtors and a consignor
                of certain consigned goods. BHM Com Corp holds pre- and post-petition claims
                against the Debtors in an aggregate amount of not less than $4,860,403.00,
                inclusive of claims related to consignment merchandise currently at the Debtors.

                (d) B.H. Multi Color Corp., 15 West 46th Street, New York, NY 10036 (“BHM
                Color Corp”). BHM Color Corp is a creditor of one or more of the Debtors and a
                consignor of certain consigned goods. BHM Color Corp holds pre- and post-
                petition claims against the Debtors in an aggregate amount of not less than
                $1,958,685.00, inclusive of claims related to consignment merchandise currently at
                the Debtors.

                (e) Renaissance Jewelry New York, Inc., 3 East 54th Street, Suite 603, New York,
                NY 10022 (“RJNY”). RJNY is a creditor of one or more of the Debtors and a
                consignor of certain consigned goods. RJNY holds pre- and post-petition claims
                against the Debtors in an aggregate amount of not less than $3,631,553.00,
                inclusive of claims related to consignment merchandise currently at the Debtors.

                (f) Jay Gems, Inc. 3 East 54th Street, Suite 603, New York, NY 10022 (“JG”). JG
                is a creditor of one or more of the Debtors and a consignor of certain consigned
                goods. JG holds pre- and post-petition claims against the Debtors in an aggregate
                amount of not less than $1,989,454.00, inclusive of claims related to consignment
                merchandise currently at the Debtors.

                (g) Goldiam USA, Inc., 22 West 48th Street, #305, New York, NY 10036
                (“Goldiam”). Goldiam is a creditor of one or more of the Debtors and a consignor
                of certain consigned goods. Goldiam holds pre- and post-petition claims against the
                Debtors in an aggregate amount of not less than $4,055,000.40, inclusive of claims
                related to consignment merchandise currently at the Debtors.

                (h) SHR Jewelry Group, LLC, 529 Fifth Avenue, 16th Floor, New York, NY 10017
                (“SHR”). SHR is a creditor of one or more of the Debtors and a consignor of certain
                consigned goods. Goldiam holds pre- and post-petition claims against the Debtors
                in an aggregate amount of not less than $109,290.00, inclusive of claims related to
                consignment merchandise currently at the Debtors.

        2.      KWJS&S has been asked by Richline, Allure, BHM Com Corp, BHM Color Corp,

RJNY, JG, Goldiam, and SHR to provide legal representation in the Chapter 11 Cases.

        3.      KWJS&S does not presently own, nor has it previously owned, any claims against,

or interests in, the Debtors.




                                                 2
        Case 20-20182 Document 378 Filed in TXSB on 05/30/20 Page 3 of 4




       4.      Nothing contained in this Statement is intended or should be construed to constitute

(a) a waiver or release of any claims filed or to be filed against the Debtors held by Richline,

Allure, BHM Com Corp, BHM Color Corp, RJNY, JG, Goldiam, or SHR, or (b) an admission

with respect to any fact or legal theory. Nothing herein should be construed as a limitation upon,

or waiver of, any rights of Richline, Allure, BHM Com Corp, BHM Color Corp, RJNY, JG,

Goldiam, or SHR to assert, file and/or amend any proof of claim in accordance with applicable

law and any orders entered in the Chapter 11 Cases.

       The undersigned certifies that this verified statement is true and accurate, to the best of my

knowledge, information, and belief. KWJS&S reserves the right to revise, supplement and/or

amend this verified statement as may be appropriate or necessary.

 Dated: New York, New York
        May 30, 2020
                                                     KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS, LLP


                                             By: /s/ Andrew C. Brown
                                                 Ian R. Winters
                                                 (admitted pro hac vice)
                                                 Andrew C. Brown
                                                 (admitted pro hac vice)
                                                 200 West 41st Street, 17th Floor
                                                 New York, New York 10036-7023
                                                 Tel: (212) 972-3000
                                                 Fax: (212) 972-2245
                                                 Email: iwinters@klestadt.com
                                                         abrown@klestadt.com

                                                     Counsel to Richline Group, Inc., Allure Gems,
                                                     LLC, B.H. Multi Com Corp., B.H. Multi Color
                                                     Corp., Renaissance Jewelry New York, Inc.,
                                                     Jay Gems, Inc., Goldiam USA, Inc., and SHR
                                                     Jewelry Group, LLC




                                                 3
       Case 20-20182 Document 378 Filed in TXSB on 05/30/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 30, 2020, a true and correct copy of the
forgoing was served via the Court’s ECF system on those parties registered to receive ECF notices
by the Court.

                                                                   /s/ Andrew C. Brown
                                                                   Andrew C. Brown




                                               4
